[Cite as State v. Alvelo, 2017-Ohio-742.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 104422




                                       STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                  ERNESTO J. ALVELO
                                                     DEFENDANT-APPELLANT




                               JUDGMENT:
                    AFFIRMED IN PART; VACATED IN PART;
                                REMANDED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                    Case No. CR-15-599547-A

        BEFORE: E.A. Gallagher, P.J., Stewart, J., and Blackmon, J.

        RELEASED AND JOURNALIZED: March 2, 2017
ATTORNEY FOR APPELLANT

John F. Corrigan
19885 Detroit Road, #335
Rocky River, OH 44116


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
BY: John F. Hirschauer
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, P.J.:

       {¶1} Defendant-appellant Ernesto Alvelo appeals his convictions, arguing that

the trial court erred in accepting his guilty pleas. Alvelo contends that his guilty pleas

should be vacated because they were “mixed with protestations of innocence” and,

therefore, involuntary and because the trial court allegedly took “a vested interest” in the

plea “by counseling” Alvelo that “he did not have a defense.” For the reasons that

follow, we affirm Alvelo’s convictions. We find, however, that the trial court erred (1) in

imposing sentences on counts of breaking and entering and having weapons while under

disability in its sentencing journal entry that it did not orally impose at the sentencing

hearing and (2) in ordering a different amount of restitution in its sentencing journal entry

than it imposed at the sentencing hearing.       Accordingly, we remand the matter for

resentencing on the breaking and entering and having weapons while under disability

counts and for entry of a nunc pro tunc order to correct the amount of restitution stated in

the sentencing journal entry to that imposed at the sentencing hearing.

       Factual and Procedural Background

       {¶2} On June 25, 2015, a Cuyahoga County Grand Jury indicted Alvelo on six

counts — one count of aggravated robbery, one count of theft, one count of kidnapping,

one count of breaking and entering and two counts of having weapons while under

disability. With the exception of the having weapons while under disability counts, all of

the counts included one-year and three-year firearm specifications.
       {¶3} The charges arose out of a September 8, 2015 incident in which Alvelo and

another unidentified male allegedly robbed 80 year-old Stephen Lazor while he was

working in the garage of one of his investment properties in Tremont area of Cleveland.

 The two men entered the garage and demanded that Lazor turn over any money he had.

Alvelo’s accomplice allegedly brandished a handgun and Alvelo allegedly told him to

shoot Lazor if Lazor did not comply. In response to their threats, Lazor gave the men

$294 in cash and they took his cell phone and fled the scene. Surveillance video from

the garage showed Alvelo entering and leaving the garage. Still shots of the surveillance

video were provided to the media and Alvelo was arrested after an anonymous tip

identified him as one of the perpetrators.

       {¶4} On December 1, 2015, Alvelo and the state reached a “package [plea] deal.”

 Pursuant to the plea agreement, Alvelo agreed to plead guilty to one of the counts of

having weapons while under disability and three other amended counts — i.e., the

aggravated robbery charge was reduced to robbery (a second-degree felony instead of a

first-degree felony) with a one-year firearm specification and the firearm specifications

were deleted from the theft and breaking and entering counts. Alvelo also agreed to

plead guilty to one count of drug possession in an unrelated case (Case

No.CR-15-597223), to pay $394 in restitution to the victim,1 to have no contact with the

victim and to cooperate with the authorities in their efforts to identify, locate and


       1
         The agreed restitution of $394 included restitution for the cell phone and $294 in cash that
was taken.
prosecute his accomplice. In exchange for his guilty pleas, the remaining counts and

firearm specifications were nolled.     Defense counsel confirmed that a factual basis

existed for Alvelo’s guilty pleas. After reviewing the terms of the plea agreement with

the parties, the trial judge proceeded with the plea colloquy.

       {¶5} The trial judge asked Alvelo several preliminary questions then inquired

whether he understood “what is happening here today.” Alvelo replied: “Pretty much,

yeah, pretty much so.” Apparently sensing some hesitation by Alvelo, the trial court

probed his understanding of the proceedings and explained in detail what would be

occurring:

       THE COURT: You seem to hesitate a little bit. You said pretty much. Is
       there something you’re not clear on or not following?

       THE DEFENDANT: No, not really. I comprehend.

       THE COURT: So, why the hesitation? Talk to me about it. Let me say I
       understand that you’re expected to plead to some heavy duty charges here
       which is going to entail some prison. And, if there is some, I won’t say
       reluctance or some issues regarding that, I understand that. And so, I’m
       not trying to, I guess what I’m trying to say, I know this isn’t something you
       want to do, something you’re not looking forward to doing. And, if it’s
       along those lines, then I can deal with that. But, I’m trying to make sure
       that all your questions have been answered. We’re going to go over all
       your rights here. So you understand, you have certain rights. You
       understand that by your entering into this plea, you’ll be giving up those
       rights. We’re going to go through all these charges. I’m going to advise
       what your penalties are and advise you what your maximum exposure may
       be and what your worst case scenario, how much prison time you’re
       looking at. I’m going to talk about those things. If there is anything else
       other than these things, you got to let me know. If you’re not clear,
       somebody told you one thing, whatever it may be, those are issues we have
       to talk about on the record. Fair enough?

       THE DEFENDANT: Yes, sir.
       {¶6} Upon further inquiry by the trial court, Alvelo indicated that he did not

realize, during his discussions with counsel regarding the plea agreement, that he would

be “pleading guilty to all them counts.”

       {¶7} The trial judge explained that the plea agreement involved charges in two

cases — this case and a “pretty straightforward” unrelated drug possession case. He

further explained the amendments that would be made to the charges as part of the plea

agreement, e.g., amending Count 1 from aggravated robbery to robbery and deleting the

three-year firearm specification, and the impact of those changes, i.e., “shav[ing] off a

minimum of three years from your potential sentence.” He also explained what it meant

for two charges to be allied offenses, identified the charges to which Alvelo would be

pleading guilty that would be considered allied offenses and explained the impact a

determination that two offenses were allied offenses would have on his potential

sentence, i.e., “there is not going to be a separate penalty or sentence for that.” Alvelo

indicated that the trial judge’s explanation was helpful and that he had no questions at that

time. The trial judge told Alvelo that if he had any questions at any other point in the

proceedings or if there was anything he wished to discuss with counsel privately to let

him know because “I want to make sure that happens.” Alvelo agreed that he would do

so.

       {¶8} The trial judge then continued with the plea colloquy. Alvelo confirmed that

no threats or promises had been made to induce him to change his pleas other than what

had been stated on the record and that it was his decision to plead guilty to the charges as
negotiated. With respect to the representation provided by defense counsel, Alvelo stated

that he was “very” satisfied with the representation he had received and that defense

counsel had “[d]one her job.” The trial judge advised Alvelo of his constitutional rights

and confirmed that he understood the rights he would be waiving by entering guilty pleas.

 He also confirmed that Alvelo understood that the trial court, upon acceptance of his

guilty pleas, could immediately proceed with judgment and sentencing. The trial court

went through each of the counts to which Alvelo would be pleading guilty, outlined the

penalties he faced on each count, including the maximum prison sentence for each

offense and confirmed that Alvelo understood each count and its potential penalties.

       {¶9} After discussing all of the charges, the trial judge once again inquired

of Alvelo as to whether he had any questions. Alvelo indicated that he had no questions

and again confirmed that he understood the charges to which he would be pleading guilty,

the rights he would be giving up and the possible penalties he would face as a result of his

guilty pleas:

       THE COURT: Do you have any questions of me about anything that we
       talked about here today or anything else?

       THE DEFENDANT: No.

       THE COURT: All right. You feel you have a complete understanding of all
       the rights that you’re giving up, all the possible penalties that you’re facing
       and all the charges that you’re expecting to plead guilty to?

       THE DEFENDANT: Yes.

       THE COURT: All right. Again, any questions at all?

       THE DEFENDANT: No.
       THE COURT: All right. Let the record reflect that the plea you’re about to
       tender will be made knowingly, voluntarily and intelligently. I am further
       going to find I have explained all your rights to you and that you understand
       the nature of the charges, the effect of a plea and the maximum penalties
       which I may impose.

       {¶10} Alvelo thereafter entered his guilty pleas and the trial court accepted those

pleas, made findings of guilt and granted the state’s motion to dismiss the remaining

counts and specifications.    At no point prior to the entry of his guilty pleas or the trial

court’s acceptance of his guilty pleas did Alvelo claim that he was innocent of any of the

charges to which he pled guilty.

       {¶11}     The trial court referred the case for preparation of a presentence

investigation report (“PSI”) and scheduled a sentencing hearing.       The trial judge then

asked Alvelo whether he had ever been through the PSI “process” before.                Alvelo

explained that he had but that it was “many years ago.”      The trial court explained the

process to him then asked him about his criminal history and what had led to the incident

giving rise to this case:

       THE COURT: What was going on in this case here?

       THE DEFENDANT: In this case?

       THE COURT: It’s been a while since you’ve been in trial?

       THE DEFENDANT: Yes, sir. I stuck my hand in the wrong cookie jar,
       sir, believe me. I’m a heroin addict. Friend of mine came by, asked me
       to collect money for him. I went to collect money for him. He said he
       couldn’t go in; there should be no problems.

       THE COURT: How long have you been doing heroin?
       THE DEFENDANT: Years. * * *

       But, thing is, when I went in there to get this money, it was basically over

       some girls, females. My buddy, the guy, I felt bad, little guy, a little old

       man, my buddy said it was girls and an older man. And, I just collected

       the money and left. I didn’t, I felt bad. I’m just supporting my habit,

       Your Honor. That’s what I do. I’m sorry. Referring to stuck my hand

       in the cookie jar, I shouldn’t have.

       {¶12} On December 22, 2015, the trial court conducted a sentencing hearing.

Before imposing sentence, the trial court heard from defense counsel, the state, the victim

and Alvelo. Defense counsel argued, based on the fact that there was no harm to the

victim and that Alvelo was not the person who possessed the firearm, Alvelo’s heroin

addiction and health issues and the fact that Alvelo took responsibility for his actions by

entering a guilty plea, “knowing that he must go to prison for the firearm specification,”

that the minimum sentence should be imposed.

       {¶13} The prosecutor and victim also addressed the court.            The prosecutor

described the incident, Alvelo’s role in the incident, the extent of his cooperation with the

authorities and his criminal history. The victim also described what had happened and

requested that Alvelo receive “the maximum penalty.”

       {¶14} When Alvelo addressed the trial court, he first apologized to the victim, then

disputed that the incident was an armed robbery, asserting that he believed he was

simply collecting a debt:
THE DEFENDANT: Sir, I extremely apologize to the gentleman. As far

as my — my knowledge, it was a debt that he owed in order for some

prostitutions — prostitution were going on. That’s the only thing that I

know. It was not a robbery, sir. And there was not a gun — there’s no

way he saw a gun because neither one of us had one. And from my

understanding, sir, it was a collection. It was not a robbery. He’s had

problems in the past with prostitutions and everything else. The guys that I

was involved with, sir, I don’t know anything else about them besides their

names. That’s all I know. I gave the detective everything possible.

{¶15} The trial court explored Alvelo’s claim that he was simply a debt collector:

THE COURT: Did you want to see these pictures [the still shots from the
surveillance video] one last time?

THE DEFENDANT: No, sir. I’ve seen them.

THE COURT: Okay. That’s your story; you’re sticking with it?

THE DEFENDANT: Yes, sir.

THE COURT: All right then.      Anything else that you’d like me to know?

THE DEFENDANT: I apologize to everyone. I mean, this is not what I
do. I mean, I’m not a robber. I never been in trouble for robbery in my
life. * * *

THE COURT: You’re not a robber; you’re just a debt collector? Is —

THE DEFENDANT: Yeah. The guy was — the guy said he was going to
give me a bag of heroin if I helped him collect his money. That was it.
That was all I made out of the deal. I didn’t make any money.
        THE COURT: So, just out of curiosity, what in your mind is the difference
        between robbing someone and collecting a debt?

        THE DEFENDANT:               Well, I don’t know.          I don’t think there is a
        difference, sir.

        THE COURT: Right. * * *

        {¶16} The robbery and theft counts merged for sentencing and the state elected to

proceed to sentencing on the robbery count. The trial court sentenced Alvelo to an

aggregate prison term of seven years — one year on the firearm specification, to run prior

to and consecutive to a six-year sentence on the underlying robbery charge.2 The trial

court further ordered that the seven-year sentence in this case was to run consecutive to a

12-month sentence imposed in Case No. 597223. The trial court also ordered payment of

court costs and restitution3 and imposed three years of mandatory postrelease control.

        {¶17} On May 3, 2016, Alvelo filed, pro se, a notice of appeal of his convictions, a

motion for leave to file a delayed appeal and a motion to withdraw his guilty pleas

pursuant to Crim.R. 32.1. On May 12, 2016, this court granted Alvelo’s motion for leave




       The trial court did not orally impose a sentence on the breaking and entering
        2

and having weapons while under disability charges at the sentencing hearing.
However, in its December 22, 2015 sentencing journal entry, the trial court imposed
prison sentences of 12 months and 36 months, respectively, on those charges, to run
concurrent to each other and concurrent to the seven-year sentence on the robbery
count.
        3
          Although the transcript from the sentencing hearing reflects that the trial court orally ordered
restitution of $394 at the sentencing hearing, in its December 22, 2015 sentencing journal entry, the
trial court imposed restitution of $395.
to file a delayed appeal and appointed appellate counsel. On June 28, 2016, the trial

court summarily denied his motion to withdraw his guilty pleas.

         {¶18} Alvelo has raised the following two assignments of error for review:

         ASSIGNMENT OF ERROR I:
         The trial court erred in retaining a guilty plea amidst protestations of

         innocence and by taking a vested interest in retaining the plea by counseling

         appellant that his potential defense was meritless.

         ASSIGNMENT OF ERROR II:
         The trial court erred in denying appellant’s motion to withdraw his guilty plea.

         Law and Analysis

         The Trial Court’s Acceptance and Retention of Alvelo’s Guilty Pleas

         {¶19} In his first assignment of error, Alvelo asserts that his guilty pleas were

involuntary and that, due to the “protestations of innocence” that Alvelo contends were

“mixed” with his guilty pleas, the trial court erred in accepting and “keeping” his guilty

pleas.

         {¶20} “When a defendant enters a plea in a criminal case, the plea must be made

knowingly, intelligently, and voluntarily.        Failure on any of those points renders

enforcement of the plea unconstitutional under both the United States Constitution and

the Ohio Constitution.” State v. Engle, 74 Ohio St.3d 525, 527, 660 N.E.2d 450 (1996);

see also State v. Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 7.

Crim.R. 11(C)(2) outlines the constitutional and procedural safeguards the trial court

must follow when accepting a guilty plea in a felony case. It provides:
       In felony cases the court * * * shall not accept a plea of guilty * * * without
       first addressing the defendant personally and doing all of the following:

              (a) Determining that the defendant is making the plea voluntarily,
              with understanding of the nature of the charges and of the maximum
              penalty involved, and, if applicable, that the defendant is not eligible
              for probation or for the imposition of community control sanctions at
              the sentencing hearing.

              (b) Informing the defendant of and determining that the defendant
              understands the effect of the plea of guilty or no contest, and that the
              court, upon acceptance of the plea, may proceed with judgment and
              sentence.

              (c)   Informing the defendant and determining that the defendant

              understands that by the plea the defendant is waiving the rights to

              jury trial, to confront witnesses against him or her, to have

              compulsory process for obtaining witnesses in the defendant’s favor,

              and to require the state to prove the defendant’s guilt beyond a

              reasonable doubt at a trial at which the defendant cannot be

              compelled to testify against himself or herself.

       {¶21} In considering whether a plea was entered knowingly, intelligently and

voluntarily, “an appellate court examines the totality of the circumstances through a de

novo review of the record.”         State v. Spock, 8th Dist. Cuyahoga No. 99950,

2014-Ohio-606, ¶ 7; see also State v. Jackson, 8th Dist. Cuyahoga No. 99985,

2014-Ohio-706, ¶ 6. Where a defendant enters a guilty plea without asserting innocence,

it is presumed that the defendant understands that he or she has admitted his or her guilt.
State v. Griggs, 103 Ohio St.3d 85, 2004-Ohio-4415, 814 N.E.2d 51, ¶ 19; State v.

Reeves, 8th Dist. Cuyahoga No. 100560, 2014-Ohio-3497, ¶ 12.

       {¶22}   Alvelo concedes that “the [trial] court accepted [his] guilty plea[s] in

compliance with Criminal Rule 11.” However, he contends that based on statements he

made after the trial court accepted his guilty pleas — i.e., his assertions at the conclusion

of the plea hearing and at the sentencing hearing that he was just “collecting a debt” and

that “a firearm was not involved” in the incident — “an Alford situation was at hand,”

such that the trial court erred in retaining Alvelo’s guilty pleas without “going through

the process described in North Carolina v. Alford” and conducting an inquiry into the

“factual framework to measure [his] claim of innocence against the willingness to waive

trial.” Although the trial court had already found that Alvelo’s guilty pleas were made

knowingly, voluntarily and intelligently, Alvelo contends that at “the moment when

[Alvelo] stated that he thought he was collecting a debt,” “further inquiry was necessary

to determine whether the guilty plea was knowingly, voluntarily, and intelligently

entered.” We disagree.

       {¶23} An Alford plea exists where a defendant enters a guilty plea

contemporaneously with a “protestation of innocence.” Alford v. North Carolina, 400

U.S. 25, 37-38, 91 S.Ct. 160, 27 L.E.3d 162 (1970); State v. Clemm, 8th Dist. Cuyahoga

No. 101291, 2015-Ohio-594, ¶ 26; see also State v. Wilkerson, 8th Dist. Cuyahoga No.

100865, 2014-Ohio-3919, ¶ 17 (“An Alford plea results when a defendant pleads guilty

yet maintains actual innocence of the crime charged.”). Where a defendant enters an
Alford plea, the trial court must inquire into the factual basis surrounding the charges to

determine whether the defendant is making an intelligent and voluntary guilty plea. See,

e.g., State v. Corbett, 8th Dist. Cuyahoga No. 99649, 2013-Ohio-4478, ¶ 6. The trial

court may accept the guilty plea only if a factual basis for the guilty plea is evidenced by

the record. See, e.g., id. (“‘When taking an Alford plea, the trial court cannot determine

whether the accused was making an intelligent and voluntary guilty plea absent some

basic facts surrounding the charge’ demonstrating that the plea cannot seriously be

questioned.”), quoting State v. Jones, 8th Dist. Cuyahoga No. 97674, 2012-Ohio-2512, ¶

5; State v. Johnson, 8th Dist. Cuyahoga No. 103408, 2016-Ohio-2840, ¶ 27 (“An Alford

plea may not be accepted when the record fails to demonstrate facts upon which the trial

court can resolve the apparent conflict between a defendant’s claim of innocence and the

defendant’s desire to plead guilty to the charges.”), citing State v. Tyner, 8th Dist.

Cuyahoga No. 97403, 2012-Ohio-2770, ¶ 6.

       {¶24} Alvelo’s plea was not, however, an Alford plea. First, Alvelo’s assertions

that he was merely collecting a debt and that no firearm was involved in the incident do

not constitute “protestations of innocence” under Alford. “‘Implicit in any Alford plea is

the requirement a defendant actually state his innocence on the record when entering a

guilty plea.’” (Emphasis added.) Johnson at ¶ 27, quoting State v. Murphy, 8th Dist.

Cuyahoga No. 68129, 1995 Ohio App. LEXIS 3924, *7 (Aug. 31, 1995); see also

Wilkerson at ¶ 17-22 (rejecting defendant’s claim that he entered an Alford plea where

defendant did not assert or maintain actual innocence at the plea hearing when the trial
court reviewed the nature of the charged offenses and possible penalties with him, stated

he understood that he would be admitting the charged offenses by pleading guilty and

never attempted to withdraw his guilty pleas before the trial court imposed sentence). At

no point did Alvelo assert or maintain his actual innocence of any of the charges to which

he pled guilty. Further, prior to the entry of his guilty pleas, Alvelo stated that it was his

decision to plead guilty.

       {¶25} Second, even if Alvelo’s assertions that he was merely collecting a debt and

that no firearm was involved in the incident constituted “protestations of innocence”

under Alford, such assertions were not contemporaneous with the entry of his guilty pleas.

 For a plea to constitute an Alford plea, the defendant “must enter a guilty plea and at the

same time protest innocence.” (Emphasis added.) Johnson at ¶ 27-28 (where defendant

did not claim he was innocent of charges during plea colloquy, stated he was pleading

guilty “on his own choice,” never attempted to withdraw his plea and first claimed

innocence during his PSI interview, trial court had no duty to inquire into his reasons for

pleading guilty under Alford). “‘It is well settled, * * * that North Carolina v. Alford will

not apply if the protestation of innocence is made after and not contemporaneously with

the guilty plea.’” Corbett at ¶ 7, quoting State v. Cutlip, 8th Dist. Cuyahoga No. 72419,

1998 Ohio App. LEXIS 2899, *4 (June 18, 1998); see also Reeves, 2014-Ohio-3497, at ¶

13, fn. 1 (“Alford does not apply * * * where claims of innocence are made after the

plea.”).
       {¶26} Alvelo disputes this proposition and claims, based on this court’s decision in

State v. Jones, 8th Dist. Cuyahoga No. 97674, 2012-Ohio-2512, that “the exact timing” of

a defendant’s “protestations of innocence” is “irrelevant.” The facts of Jones, however,

are very different from those of this case. In Jones, the defendant appealed from the trial

court’s denial of his presentence motion to vacate his plea. Id. at ¶ 1. Unlike in this

case, the defendant in Jones explicitly questioned his guilt immediately after he entered

his guilty plea and before the trial court accepted his plea, as follows:

       Court: How do you plead, guilty or not guilty?

       Defendant: Guilty, your Honor.

       Court: And are you, in fact, guilty, sir?

       Defendant: I feel — I feel I’m not, but — honestly I feel like I’m not, but
       I’m just — I’m scared.

       Court: Is your plea consistent with the evidence?

       Defendant: I really don’t know the evidence, your Honor. I see a lot —
       how can I say it? I have heard a lot of lies and statements and stuff.

       Court: But is your plea consistent with the evidence?

       Defendant: Some of it.

       Court: The court accepts your plea.

Id. at ¶ 2. Also, unlike in this case, the defendant in Jones filed a motion to withdraw his

guilty plea prior to sentencing “in light of the fact that he had stated innocence at the plea

hearing.” Id. at ¶ 3. This court held that because the defendant stated his innocence at

the plea hearing and because the trial court thereafter accepted his plea “without a factual
framework to measure his innocence against the willingness to waive trial,” his guilty

plea was not made knowingly, voluntarily or intelligently and the trial court abused its

discretion in denying the defendant’s presentence motion to withdraw his plea. Id. at ¶ 6,

8.

       {¶27} In this case, Alvelo did not claim he was only collecting a debt or was

otherwise innocent of the charges at issue at any point during the plea colloquy or before

the trial court accepted his guilty pleas. It was only at the conclusion of the plea hearing,

after the trial court had explained the PSI process and the use of the PSI in sentencing that

it posed a question to Alvelo and Alvelo asserted that he was simply “collect[ing] money”

for a friend. Alvelo, however, did not seek to withdraw his guilty pleas at that time.

The other statements Alvelo contends constitute “protestations of innocence” — i.e., his

assertion that “there is no way [the victim] saw a gun because neither of us had one” and

his assertion that “from [his] understanding, * * * it was a collection * * * not a robbery”

— were made during his allocution at the sentencing hearing. Because there was no

reason to question Alvelo’s guilty pleas at the time they were made and Alvelo never

sought to withdraw his guilty pleas prior to sentencing, the trial court had no duty to

inquire into Alvelo’s reasons for pleading guilty or the facts underlying his guilty pleas in

order to accept or “keep” his guilty pleas. See, e.g., Johnson, 2016-Ohio-2840, at ¶ 28;

Corbett, 2013-Ohio-4478, at ¶ 7; see also Reeves, 2014-Ohio-3497, at ¶ 13 (“when a

defendant makes claims of innocence after a guilty plea has been accepted, a trial court

has no duty to inquire into a defendant’s reasons for pleading guilty”).
         {¶28} Furthermore, even if the trial court had an obligation to inquire as to the

factual basis underlying Alvelo’s guilty pleas, the record contains sufficient facts to

support the trial court’s determination that Alvelo’s guilty pleas were made knowingly,

intelligently and voluntarily. Under Alford, a trial court may accept a guilty plea despite

claims of innocence “when a factual basis for the guilty plea is evidenced by the record.”

Johnson at ¶ 27. At the plea hearing, the trial court specifically asked defense counsel,

prior to accepting Alvelo’s guilty pleas, whether a factual basis existed for his pleas.

Defense counsel confirmed that a factual basis existed for the pleas. With respect to the

firearm specification, defense counsel further stated, later on in the hearing, that the

firearm specification with which Alvelo had been charged was based on complicity, i.e.,

that the “[v]ictim was clear” that it was Alvelo’s accomplice who possessed the firearm.

         {¶29} At the sentencing hearing, the prosecutor detailed the facts underlying the

charges to which Alvelo had pled guilty, including the victim’s claims that a .380 caliber

handgun had been brandished by Alvelo’s accomplice, and introduced still shots of

surveillance videos that showed Alvelo and his accomplice entering and leaving the

victim’s garage at the time of the incident. The victim also addressed the court and

described Alvelo’s role in the incident. After Alvelo claimed at sentencing that he was

“not a robber” and “just a debt collector,” the trial court probed his claims. Upon inquiry

from the trial court, Alvelo acknowledged that, in his mind, under the circumstances here,

he did not “think there is a difference” between “robbing someone” and “collecting a

debt.”
       {¶30} Alvelo also contends that his guilty pleas were involuntary because the trial

court improperly “advis[ed]” him, after it accepted his guilty pleas, “that he did not have a

defense.”    Alvelo’s argument is based on the following exchange at the sentencing

hearing:

       THE COURT: So, just out of curiosity, what in your mind is the difference
       between robbing someone and collecting a debt?

       THE DEFENDANT:           Well, I don’t know.       I don’t think there is a
       difference, sir.

       THE COURT: Right. Is there anything else you’d like me to know?

       THE DEFENDANT: No, sir.

       {¶31} The trial court did not advise Alvelo that “he did not have a defense.”

Furthermore, this exchange occurred at the sentencing hearing — several weeks after

Alvelo had entered his guilty pleas. As such, it could not have rendered his guilty pleas

involuntary. Alvelo’s argument is meritless.

       {¶32} Alvelo concedes that the trial court complied with Crim.R. 11 in accepting

his guilty pleas. A defendant’s after-the-fact protestations of innocence are insufficient

grounds for vacating a plea that was voluntarily, knowingly and intelligently entered.

Reeves, 2014-Ohio-3497, at ¶ 13. Following a thorough review of the record, we find

that, under the totality of the circumstances presented here, Alvelo subjectively

understood the consequences of pleading guilty and that his guilty pleas were knowingly,

intelligently and voluntarily made. Accordingly, Alvelo’s first assignment of error is

overruled.
       Denial of Crim.R. 32.1 Motion to Withdraw Guilty Pleas

       {¶33} In his second assignment of error, Alvelo argues that the trial court erred in

denying his Crim.R. 32.1 postsentence motion to withdraw his guilty pleas. We lack

jurisdiction to consider this assignment of error. Alvelo’s motion to withdraw his guilty

pleas was filed on May 6, 2016, the same day he filed his notice of appeal in this case.

This court granted Alvelo’s motion for leave to file a delayed appeal on May 12, 2016.

Alvelo appealed only from the trial court’s December 22, 2015 judgment entry of

conviction, not the trial court’s subsequent June 28, 2016 order denying his motion to

withdraw his guilty pleas. Accordingly, Alvelo’s second assignment of error is not

properly before this court.

       Errors in Sentencing

       {¶34} Although we affirm Alvelo’s convictions, we note, sua sponte, that the trial

court erred (1) in imposing sentences on the breaking and entering and having weapons

while under disability counts in its sentencing journal entry that it did not impose at the

sentencing hearing and (2) ordering restitution of $395 in its sentencing journal entry

given that it orally imposed $394 in restitution at the sentencing hearing. See, e.g., State

v. Wharton, 2015-Ohio-5026, 53 N.E.3d 758, ¶ 31-35 (4th Dist.) (where appellate counsel

did not assign error to defendant’s sentence, court sua sponte reviewed sentence where an

obvious defect existed in the trial court’s sentence such that the trial court imposed a
sentence that is contrary to law); see also State v. Vinson, 8th Dist. Cuyahoga No. 103329,

2016-Ohio-7604, ¶ 66 (“This court may recognize plain error, sua sponte, to prevent a

miscarriage of justice.”).

       {¶35} “A trial court cannot impose a sentence in the sentencing entry that differs

from that it imposed at the sentencing hearing.” State v. Vaughn, 8th Dist. Cuyahoga

No. 103330, 2016-Ohio-3320, ¶ 18; see also State v. West, 9th Dist. Summit No. 27485,

2015-Ohio-2936, ¶ 49-52 (matter remanded for resentencing where trial court sentenced

defendant on drug paraphernalia count in sentencing journal entry after trial court failed

to address that count at sentencing hearing); State v. Jackson, 1st Dist. Hamilton No.

C-140178, 2014-Ohio-5008, ¶ 22 (“a trial court’s sentence is contrary to law when it

imposes a sentence in the sentencing entry different from the sentence announced at the

sentencing hearing”); State v. King, 184 Ohio App.3d 226, 2009-Ohio-4551, 920 N.E.2d

399, ¶ 40 (8th Dist.) (trial court committed plain error where it failed to orally pronounce

sentence on every count).    In addition, Crim.R. 43(A) provides that a defendant “must be

physically present at every stage of the criminal proceeding and trial, including * * * the

imposition of sentence * * *.”      There is nothing in the record to suggest that Alvelo

waived his right to be physically present for the imposition of sentences on these counts

under Crim.R. 43(A)(3).

       {¶36}     Accordingly, we vacate the sentences imposed on the breaking and

entering and having weapons while under disability counts and remand for resentencing
on those counts and for the entry of a nunc pro tunc order to correct the amount of

restitution imposed to $394, as stated at the sentencing hearing.

       {¶37}   Judgment affirmed in part; sentences on breaking and entering and having

weapons while under disability counts vacated; case remanded for resentencing on

breaking and entering and having weapons while under disability counts and for the entry

of a nunc pro tunc order to correct the amount of restitution imposed to $394, as stated at

the sentencing hearing.

       It is ordered that appellant recover from appellee the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



______________________________________________
EILEEN A. GALLAGHER, PRESIDING JUDGE

MELODY J. STEWART, J., and
PATRICIA A. BLACKMON, J., CONCUR